DETAILED ACTION

This action is in response to the amendment filed on 5/18/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (U.S. Patent Application Publication 2013/0251985) in view of Marshall et al. (U.S. Patent Application Publication 2012/0255672) and as evidenced by us.misumi-ec.com (“FAQ - Urethanes / Rubbers”).
Nakanishi discloses a production method for a film laminate, comprising bonding a thermoplastic resin film (3) (e.g. formed of polyethylene and useful for protection of opto-electronic devices (i.e. durable film) considered a tough film and including consistent with the same considered a tough film as taught by applicants see Paragraph 0021 “In one embodiment, a resin film is used as the tough film 20. Examples of a resin forming the resin film include polyethylene, …”) having an elongated shape to a glass film (1) having a thickness (regarding claim 2) of about 100 µm to about 350 µm (i.e. 2 (i.e. about 0.098 MPa to about 0.98 MPa and specifically about 0.098 MPa wherein in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pressure is critical there being no evidence of record that the claimed range(s) are critical and Nakanishi does not teach away from the claimed range(s) rather specifically teaching about 0.098 MPa and within the claimed range of from 0.01 MPa to 0.1 MPa (See MPEP 2144.05)) without any described take-up of the resin/tough film (Figure 1 and Paragraphs 0020, 0054, 0055, 0059, 0064, 0067, 0071, and 0074).
As to the limitations in claim 1 of “while conveying the brittle film, wherein the method comprises bonding the brittle film and the tough film to each other by causing the brittle film and the tough film to travel between a first roll and a second roll facing each other, wherein the first roll has an Asker C hardness of from 10 to 50” and “a nip pressure”, and in claim 7 of “continuous” bonding, Nakanishi does not expressly describe the roller for bonding the glass/brittle film and the resin/tough prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and neither Nakanishi nor Marshall teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “a ratio of a width of the tough film to a width of the brittle film is 80% to 110%” and claim 4, Nakanishi depicts in Figure 1 by schematic cross-sectional view the ratio of the width of the resin/tough film (3) to a width of the glass/brittle film (1) is about 100% so that the limitation is met (and considered to include 99% so that the limitation in claim 4 is met).  In the event it is somehow considered Nakanishi does not necessarily teach about 100% and/or 99% the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ratio of the width of the resin/tough film to a width of the glass/brittle film as taught by Nakanishi as modified by Marshall and as evidenced by us.misumi-ec.com is about 100% such as including 99% as is the only direction provided by Nakanishi wherein about 100% is depicted, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close 
Regarding claim 5, Nakanishi teaches wherein the adhesive has an adhesive strength to the glass/brittle film of from 1 N/25 mm to 10 N/25 mm (Paragraph 0055), and the adhesive has an adhesive strength to the resin/tough film of from 1 N/25 mm to 50 N/25 mm (Paragraph 0054) so that the resin/tough film as taught by Nakanishi as modified by Marshall and as evidenced by us.misumi-ec.com has an adhesive strength to the glass/brittle film of from 1 N/25 mm to 10 N/25 mm.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall as evidenced by us.misumi-ec.com.
Marshall discloses a production method for a film laminate, comprising bonding a resin film (160), e.g. formed of silicone and further including a strengthening member to provide increased strength considered a tough film and including consistent with the same considered a tough film as taught by applicants see Paragraph 0021 “In one embodiment, a resin film is used as the tough film 20.” and including examples of a resin forming the resin film include silicone resin) having an elongated shape to a glass film (190) (i.e. considered a brittle film not only as the glass is described as a brittle material by Marshall (Paragraphs 0020 and 0029) but consistent with the same considered a brittle film as taught by applicants see Paragraph 0015 “Typically, the brittle film 10 is a glass film.”) having an elongated shape while conveying (by roll conveyance between nip rolls) the glass/brittle film, wherein the method comprises bonding the glass/brittle film and the resin/tough film to each other by causing the glass/brittle film and the resin/tough film to travel between a first roll (112a, 122) and a second roll (112b, 122) facing each other, and wherein the first roll has an Asker C hardness of 50 (i.e. durometer of 25 on the shore A scale as taught in Paragraph 0042 considered equivalent to an Asker C hardness of 50 prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and Marshall does not teach away from the claimed range (See MPEP 2144.05).  
As to the limitation in claim 8 of “a ratio of a width of the tough film to a width of the brittle film is 2% to 15%”, Marshall teaches (at least as shown in the Figures) a ratio of a width of the resin/tough film to a width of the glass/brittle film is small without requiring any specific value or any particular widths (i.e. the resin/tough film is intended to reinforce/maintain the integrity of an end portion in the widthwise direction of the glass/brittle film and provide a handling tab wherein Marshall does not limit the width of the glass/brittle film or the width of the resin/tough film) (Paragraph 0006).  For illustration, Marshall depicts in Figure 10 the ratio of the width of the resin/tough film (depicted final width of the resin/tough film on the left side 174 of the glass/brittle film is about 2 mm so that the folded resin/tough film has an initial/total width of about 4 mm) to a width of the glass/brittle film (depicted width of the glass/brittle film 180 between edges 196, 198 is about 19 mm) is small (and depicted as about 10% (final ratio) or 20% (initial ratio)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the ratio of the width of the resin/tough film to the width of the glass/brittle film as taught by Marshall is selected as small, such as including a ratio prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical there being no evidence of record that the claimed range is critical, i.e. Marshall similar to the instant invention (see Paragraph 0028) selects a small ratio wherein the resin/tough film is intended to reinforce/maintain the integrity of an end portion in the widthwise direction of the glass/brittle film, and Marshall does not teach away from the claimed range (See MPEP 2144.05).
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2014/088052 with U.S. Patent Application Publication 2015/0314572 from the same patent family used as a translation) in view of Marshall, Nakanishi, and as evidenced by us.misumi-ec.com.
Murashige discloses a production method for a film laminate, comprising bonding a resin film (21) (e.g. formed of polyethylene and considered a tough film and including consistent with the same considered a tough film as taught by applicants see Paragraph 0021 “In one embodiment, a resin film is used as the tough film 20. Examples of a resin forming the resin film include polyethylene, …”) having an elongated shape to a glass film (11) having a thickness (regarding claim 2) of from 10 µm to 150 µm (i.e. considered a brittle film as glass is brittle and including consistent with the same considered a brittle film as taught by applicants see Paragraph 0015 “Typically, the brittle film 10 is a glass film.” and including Paragraph 0021 “A film having a fracture toughness value larger than that of the brittle film may be used as the tough film 20.” wherein glass has a lower fracture toughness than resin such as polyethylene) having an elongated shape by applying an adhesive (22) onto the resin/tough film (i.e. 
As to the limitations in claim 1 of “while conveying the brittle film, wherein the method comprises bonding the brittle film and the tough film to each other by causing the brittle film and the tough film to travel between a first roll and a second roll facing each other, wherein the first roll has an Asker C hardness of from 10 to 50” and “a nip pressure”, and in claim 7 of “continuous bonding”, Murashige suggests a roll to roll process using a lamination roll but does not expressly describe the lamination roll for bonding the glass/brittle film and the resin/tough film.  Marshall and us.misumi-ec.com are described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the bonding with a lamination roll as taught by Murashige comprises a first roll and a second roll of a roller nip (i.e. wherein the method comprises feeding the tough film having an elongated shape and applying by coating an adhesive onto the tough film to form the tough film with an adhesion layer, followed by conveying the brittle film and the tough film to travel between a first roll and a second roll facing each other) and wherein the first roll has a hardness determined as firm enough for bonding and resilient enough to avoid damaging the brittle film such as having an Asker C hardness of from 10 to 50 (and continuously bonding of the tough film with an adhesion layer and the brittle film without take-up of the tough film separate from the brittle film) not prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein Marshall expressly directs to optimization of the hardness of the first roll as firm enough for bonding and resilient enough to avoid damaging the glass/brittle film (i.e. the hardness is a result-effective variable) wherein there is no evidence of record that the claimed range has any other criticality other than which is the same criticality as taught by Marshall and neither Murashige nor Marshall teach away from the claimed range (See MPEP 2144.05).
As to the limitation in claim 1 of “a nip pressure to be applied to a laminated structural body of the brittle film and the tough film formed between the first roll and the second roll is from 0.01 MPa to 0.1 MPa”, Murashige and Marshall do not expressly teach a specific nip pressure to be applied to a laminated structural body of the glass/brittle film and the resin/tough film formed between the first roll and the second roll is from 0.01 MPa to 0.1 MPa, it being noted neither Murashige nor Marshall require any particular pressure.  Conventional and predictable pressure for satisfactory bonding of the resin/tough film (3) with an adhesion layer (2) and the glass/brittle film (1) using a roller under a pressure is about 1 kg/cm2 (i.e. about 0.098 MPa) as evidenced by Nakanishi (Figure 1 and Paragraphs 0020, 0054, 0055, 0059, 0064, 0067, 0071, and 0074).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the nip pressure to be applied to a 
Regarding claim 5, Murashige teaches the resin/tough film has an adhesive strength to the glass/brittle film of from 0.005 N/25 mm to 10 N/25 mm (Paragraph 0039).  

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive.
The claims as amended are fully addressed above.
Applicants argue, “For example, in Nakanishi, a nip pressure to be applied to a laminated structural body is higher than the nip pressure defined in the claimed invention.”.
This argument is not persuasive wherein Nakanishi teaches the pressure is about 1 to about 10 kg/cm2 wherein about 1 kg/cm2 is about 0.098 MPa so that Nakanishi as modified by Marshall and as evidenced by us.misumi-ec.com teach a nip pressure to be applied to a laminated structural body of the brittle film and the tough film formed between the first roll and the second roll is about 0.098 MPa (so that the limitation of claim 1 is met), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pressure is critical there being no evidence of record that the claimed range(s) are critical and Nakanishi does not teach away from the claimed range(s) (See MPEP 2144.05).

This argument is not persuasive including as there is no evidence of record to establish that “When the Asker C hardness of roll and the nip pressure to be applied to a laminated structural body fall within such range, the breakage of the brittle film is prevented at the time of the bonding of the brittle film and the tough film, and satisfactory bonding is achieved without, for example, the inclusion of air bubbles.”.  In addition to that noted in the previous Office action mailed 2/18/21 (see paragraph 8) the following is noted particularly directed to the claimed nip pressure wherein there is no evidence of record to quantitatively demonstrate any unexpected results with respect to the claimed nip pressure (e.g. see MPEP 716.02 (a), (b), (e), etc.) and in particular to comparison of the claimed method wherein the nip pressure is within the claimed range with that of the claimed method wherein the nip pressure is not within the claimed range.  The only evidence of record is directed to a production method for a film laminate wherein the nip pressure is 0.1 MPa.  There is no evidence to establish differences in results which due to the claimed nip pressure are in fact unexpected and unobvious and of both statistical and practical significance.   Further, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention and Nakanishi expressly teaches the pressure is in the claimed range.  
Applicants further argue, “The Examiner argues that Figure 1 of Nakanishi shows a ratio of 100% which is considered to include 99%, and so the presently claimed ratio (90 to 99%) would have been obvious due to overlapping ranges. We disagree.”.
This argument is not persuasive wherein Nakanishi depicts in Figure 1 by schematic cross-sectional view the ratio of the width of the resin/tough film (3) to a width of the glass/brittle film (1) is prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein generally, differences in width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical there being no evidence of record that the claimed range(s) are critical and Nakanishi does not teach away from the claimed range(s) (See MPEP 2144.05).  Further, Murashige is applied above and teaches wherein a ratio of a width of the resin/tough film to a width of the glass/brittle film is 80 to 110% and (regarding claim 4) 90% to 99% such as 90% (Paragraph 0033).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746